Citation Nr: 1123761	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-14 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for a bladder injury/voiding dysfunction.

3.  Entitlement to service connection for brain disease due to trauma.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to an increased rating for avascular necrosis of the right hip, status post right total hip arthroplasty, currently rated as 30 percent disabling.

6.  Entitlement to an increased rating for avascular necrosis of the left humeral head, status post left hemiarthroplasty, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for dysthymic disorder secondary to lymphoma of the left testicle, currently rated as 30 percent disabling.

8.  Whether the rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy, from 100 percent to 0 percent, was proper.

9.  Entitlement to a total rating based on individual employability due to service-connected disability.

10.  Entitlement to special monthly compensation based on being housebound after September 1, 2007.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, and died in June 2010.  The appellant is the Veteran's surviving common-law spouse, as defined by the marriage laws of the state of Oklahoma.  38 C.F.R. § 3.205(a); Standefer v. Standefer, 2001 OK 37, 26 P.3d 104; Matter of Phifer's Estate, 629 P.2d 808 (Okl.App. 1981).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2005 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and the Appellant testified at an November 2009 hearing held before the undersigned sitting at the RO, a transcript of which is associated with the claims file.

In March 2011, the Appellant motioned for an additional hearing before the Board with respect to the above-captioned issues.  [denied]

The [issue(s) of {insert issue(s) being remanded} is/are] addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service treatment records show XXXX.

XXXX is/are currently diagnosed.

The evidence of record does not relate the Veteran's loss of teeth to his military service.

The evidence of record does not relate the Veteran's bladder injury/voiding dysfunction to his military service.

The evidence of record does not relate the Veteran's brain disease due to trauma to his military service.

The evidence of record does not relate the Veteran's skin cancer to his military service.

The Veteran's avascular necrosis of the right hip is manifested by

The Veteran's avascular necrosis of the left humeral head is manifested by

The Veteran's dysthymic disorder is manifested by

In an XXYY rating decision, the RO proposed to reduce the disability rating for the Veteran's diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent disabling to noncompensably disabling.

The RO implemented the proposed reductions in a XXYY rating decision, effective XXYY.

The RO's decision to reduce the rating for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent disabling to nonocmpensably disabling, was/was not made in compliance with applicable due process laws and regulations, and was/but was not supported by the evidence contained in the record at the time of the reduction.
 
The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.

During his lifetime, the Veteran did not have a single disability rated as 100 percent disabling, and he was not permanently housebound by reason of service-connected disabilities.


CONCLUSIONS OF LAW

The criteria for service connection for loss of teeth have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

The criteria for service connection for for a bladder injury/voiding dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

The criteria for service connection for brain disease due to trauma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

The criteria for an increased rating for avascular necrosis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.xx, Diagnostic Code xxxx (2010).

The criteria for an increased rating for avascular necrosis of the left humeral head have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.xx, Diagnostic Code xxxx (2010).

The criteria for an increased rating for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.xx, Diagnostic Code xxxx (2010).

The criteria for reduction of the Veteran's rating for diffuse large cell lymphoma of the left testicle with orchiectomy, from 100 percent disabling to noncompensably disabling, were not met at the time of the effectuating rating decision.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.xx, Diagnostic Code xxxx (2010).

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2010).

The criteria for an award of special monthly compensation on the basis of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  [A letter/Letters] dated in September 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this letter was dated subsequent to the initial adjudication of the Veteran's claim for XXXX, the veteran had XY years in which to submit evidence pertinent to his claim prior to the readjudication of his/her claim in the XXYY supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Additionally, the Veteran was notified of the regulations pertinent to claims to reopen based on the submission of new and material evidence in XXYY, and of the specific evidence required to reopen in a letter dated in XXYY, followed by readjudication in a supplemental statement of the case dated in XXYY.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in a/that XXYY letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained; the Veteran has not identified any private/VA treatment records pertinent to his/her appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  [The Veteran's XXYY Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in XXYY/The Veteran has not indicated, and the record does not contain evidence, that he/she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination(s) was/were conducted in XXYY; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Discuss adequacy.  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for XXXX, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Loss of Teeth

Bladder Injury/Voiding Dysfunction

Brain Disease

Skin Cancer

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Avascular Necrosis, Right Hip



Avascular Necrosis, Left Humeral Head 



Dysthymic Disorder



Extraschedular Considerations

Consideration has also been given regarding whether any of the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization since his March 2004 shoulder surgery, in service, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

Rating Reduction Claim

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran/appellant that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  By a XXYY rating decision, and a XXYY notice letter, the RO satisfied these procedural requirements.  The Veteran/appellant indicated his/her disagreement with the proposed reduction, but did not request a hearing/and requested a hearing, which was conducted in XXYY.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reductions were effectuated in a XXYY rating decision, accompanied by a XXYY notice letter; the effective date of the reduction was XXYY.  The RO thus satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  The question is, then, whether the reduction(s) was/were proper based on the evidence of record.

As noted above, the criteria relevant to the stabilization of disability evaluations set forth in 38 C.F.R. § 3.344 must be considered in evaluating the reduction of a disability rating.  Service connection for the residual right ankle and left ankle scars was established by a December 1999 rating decision, and an initial 10 percent evaluation assigned for each scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective from November 23, 1999. That 10 percent evaluation remained in effect until June 1, 2008, a period in excess of five years. As such, subsections (a) and (b) of 38 C.F.R. § 3.344 are for application in this instance. See 38 C.F.R. § 3.344(c) (2010).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The Court of Appeals for Veterans Claims has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

In Brown v. Brown, the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Id. at 419-20.

The initial x percent evaluation assigned by the December 1999 rating decision was predicated on a finding at the November 1999 VA joints examination that the Veteran's bilateral ankle scars were minimally painful on palpation. Accordingly, the RO's main basis for reduction of the Veteran's scar evaluations was an August 2007 VA scars examination, which showed that the Veteran's bilateral ankle scars were not painful on examination. The RO concluded that the lack of tenderness on palpation represented sustained improvement, and proposed the reduction in the December 2007 rating decision. In response to the Veteran's December 2007 statement that his scars had not improved, the RO scheduled the Veteran for an additional VA scars examination, which was conducted in February 2008. At that time, clinical examination again showed that both the right ankle scar and the left ankle scar were not tender to palpation. On this basis, the reduction(s) was/were implemented in the XXYY rating decision.

At the time service connection was granted and the initial 10 percent evaluations assigned for each ankle's scar, the evidence specifically showed tenderness of the scar, independent of the tenderness of the ankle as a whole. However, at the August 2007 and February 2008 VA examinations, only tenderness of the ankle itself was shown. The last 9 years of the Veteran's VA outpatient treatment records have also been reviewed, but not a single record therein mentions the Veteran's bilateral ankle scars, let alone indicates that either scar was tender to palpation. Therefore, sustained improvement did occur with respect to the tenderness on palpation of the Veteran's bilateral ankle scars.

The remaining clinical findings, on which a xx percent rating could have been continued under an alternate diagnostic code, also did not support a continued compensable rating.  See Schafrath, 1 Vet. App. at 594.  Again, the VA outpatient treatment records do not contain a single instance mentioning the Veteran's bilateral ankle scars.  At both VA examinations, the residual scars on both ankles were found on clinical examination to be stable, smaller than 6 square inches, and not to result in limited motion; therefore, under the pertinent regulations in effect at that time, the clinical findings did not support a compensable evaluation.  See 38 C.F.R. § 4.118.  Accordingly, as the evidence did not reflect that the Veteran's XXXX were, at the time of the rating decisions proposing and effectuating the reduction in question, manifest to an xx percent degree or more, it/they warranted noncompensable evaluations at the time of the XXYY rating decision, and the rating reduction(s) was/were proper.

TDIU Claim

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, service connection is in effect for XXXX, currently evaluated as XX percent disabling.  As such, the veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but are unable to obtain or maintain gainful employment due to service-connected disorders. 

The non-medical evidence of record, including the veteran's statements as to the reasons for his unemployability, provides an inconsistent picture as to the veteran's employment history and reasons that he was not currently employed.  While some of the evidence points to the veteran's service-connected hypertensive heart disease as a reason for his unemployability, the remainder cites to both service-connected and nonservice-connected disorders (to include asthma, a condition for which service connection was denied by a September 2006 Board decision), or solely to nonservice-connected disorders.  In the veteran's October 1998 SSA disability benefits application, he indicated that his employability was affected by a viral infection of the skin as well as pain in his legs, which affected his ability to stand or walk for extended periods.  In that application, the veteran also reported that he stopped working due to attendance and job performance problems stemming from increased fatigue resulting from his medical conditions.  In a January 1999 state psychiatric report conducted for SSA, the veteran stated that he had not returned to work due to "his asthma, a medical problem that was out of control," and a viral infection of the leg.  During the November 2001 VA heart examination, the veteran stated that he was fired from his job as a letter carrier for the United States Postal Service (USPS) in 1996 "because I was unable to do my job."  In a November 2001 statement in support of his claim, the veteran noted that starting in 1996, he found himself getting tired at work, and was soon discharged from his duties because he couldn't perform the work requirements due to his medical conditions.  

In his July 2002 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the veteran reported that he had an associate's degree from a community college, and last worked in November 1996 as a letter carrier with USPS; while he stated that a service-connected disability prevented him from working, he did not specify which disability, and noted that his last job did not end due to a service-connected disorder.  However, in his August 2002 Form 21-8940, the veteran claimed that his "service-connected disorders" of asthma and hypertensive heart disease prevented him from working; he also indicated that he left his last job, with the USPS, in November 1996 because his chest pain, dizziness, and breathing problem made it too difficult to work.  During the April 2003 RO hearing held with respect to a different issue, the veteran testified that he left work with the USPS due to an increase in severity of his asthma.  In the same hearing, he stated that his hypertensive heart disease, which included his circulatory problems and bilateral leg swelling, was "one of the major reasons [he] left" the USPS.  An October 2003 official statement from the USPS indicates that the veteran was a letter carrier through June 1998, but was terminated because he had a motor vehicle accident while driving on a suspended license.  

Moreover, the medical evidence of record does not show that the veteran's hypertensive heart disease, alone, results in unemployability.  The August 1999 SSA disability determination concluded that the veteran became disabled in February 1998, primarily due to "other disease of the circulatory systems" and secondarily due to "chronic obstructive pulmonary disease, or chronic pulmonary insufficiency."  However, an August 1999 SSA medical consultant's case analysis concluded that the medical evidence considered showed the veteran was "capable of performing simple, routine, repetitive work-like activities. . . ."  Additionally, it was the opinion of the July 2008 VA examiner that the veteran's "medical conditions, especially [his service-connected hypertensive heart disease] and its related conditions, do not likely prevent him from performing his daily routine activities and duties of sedentary jobs." 

Thus, while the veteran has some occupational impairment as a result of his service-connected hypertensive heart disease, as contemplated by the currently assigned 30 percent evaluation, the evidence does not show that this service-connected disorder alone precludes gainful employment.  The occupational restrictions that the veteran experiences due to his nonservice-connected disorders, to include psychiatric diagnoses, asthma, and venous insufficiency of the lower extremities, cannot be considered under the pertinent regulations.  38 C.F.R. § 4.16(b).  Both objective medical opinions of record indicate that despite the limitations resulting from his hypertensive heart disease, he was still employable in a sedentary capacity, and there are no other medical opinions of record to dispute this conclusion.  Although the veteran has repeatedly asserted that his hypertensive heart disease precludes him from gainful employment, he is not a medical professional, and thus, his opinions with respect to medical questions of fact are not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disorder, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation Claim

The Veteran seeks entitlement to special monthly compensation on the basis of being housebound, beginning September 1, 2007.  Special monthly compensation is payable on that basis if there is a single permanent disability rated 100 percent disabling, and there is either additional service-connected disability or disabilities independently ratable at 60 percent or more, or the probative and persuasive evidence reflects that the Veteran is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d) (2010).  A veteran is "permanently housebound" when the result of one or more service-connected disabilities results in substantial confinement to that veteran's house (ward or clinical areas, if institutionalized) or immediate premises.  See 38 C.F.R. § 3.350(i) (2).

Service connection is in effect for X.

The evidence of record does/does not reflect that the Veteran was, beginning September 1, 2007, permanently housebound due to one or more of his service-connected disabilities.  [evidence]

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and special monthly compensation on the basis of being housebound is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for loss of teeth is

Service connection for a bladder injury/voiding dysfunction is

Service connection for brain disease due to trauma is

Service connection for skin cancer is

An increased rating for right hip avascular necrosis, status post right total hip arthroplasty is

An increased rating for avascular necrosis of the left humeral head, status post left hemiarthroplasty is

An increased rating for dysthymic disorder secondary to lymphoma of the left testicle is

The reduction of the rating assigned for diffuse large cell lymphoma of the left testicle with orchiectomy, from 100 percent to 0 percent, was proper; the appeal is denied.

TDIU is 

Special monthly compensation based on being housebound, beginning September 1, 2007, is



REMAND

[reasons for remand]

Accordingly, the issue(s) of XXXX is/are remanded for the following actions:

1. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ANTHONY MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


